___________

                            No. 94-3442
                            ___________

Barry Lamont Johnson,             *
                                  *
          Appellant,              *
                                  *
     v.                           *   Appeal from the United States
                                  *   District Court for the
S. Moore, Little Rock Police      *   Eastern District of Arkansas.
Department, Arkansas; Sheriff     *        [UNPUBLISHED]
Gravett, Pulaski County Jail,     *
Arkansas,                         *
                                  *
          Appellees.              *


                            ___________

                  Submitted:    January 5, 1996

                        Filed: January 18, 1996
                             ___________

Before WOLLMAN, MAGILL, and HANSEN, Circuit Judges.
                           ___________

PER CURIAM.


     Barry Lamont Johnson appeals from the district court's1 orders
dismissing his 42 U.S.C. § 1983 action as frivolous as to some
defendants and granting summary judgment to the remaining
defendants. Having carefully reviewed the record and the parties'
briefs, we conclude the judgment of the district court was correct.
Accordingly, we affirm. See 8th Cir. R. 47B.




      1
       The Honorable George Howard, Jr., United States District
Judge for the Eastern District of Arkansas.
A true copy.


     Attest:


          CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                          -2-